—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for accidental disability retirement benefits.
Contrary to petitioner’s contention, substantial evidence exists to support respondent’s determination that she is not permanently disabled from performing her duties as a nurse. The medical evidence showed conflicting diagnoses as to the extent of petitioner’s disability. It is well settled, however, that the evaluation of conflicting medical evidence by respondent must be accepted and he may accord more weight to the *850opinion of one physician over another. Finally, decisions of the Workers’ Compensation Board are not binding on respondent.
Weiss, P. J., Mercure, Cardona, White and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.